WHATLEY, Judge.
The appellant, Daniel Lopez, challenges his judgment and sentence for first-degree arson, burglary of a dwelling, third-degree grand theft, criminal mischief, and attempted second-degree arson. He raises six issues on appeal; however, we find merit only in his contention that it was error to impose costs for the Hillsborough County Court Improvement Fund. We, therefore, reverse on that point only.
In Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995), this court recently held that there was no legal basis for the assessment of costs payable to the Hillsborough County Court Improvement Fund because such assessment was authorized by county ordinance, not state statute. Therefore, that portion of the trial court’s order directing Lopez to pay $15 to the Hillsborough County Court Improvement Fund was improper.
Accordingly, the Hillsborough County Court Improvement Fund cost is stricken. *123The conviction and sentence of Lopez are, otherwise, affirmed.
CAMPBELL, A.C.J., and PATTERSON, J., concur.